In a negligence action to recover damages, inter alia, for personal injuries, the appeal is from an interlocutory judgment of the Supreme Court, Suffolk County, entered March 4, 1974, in favor of plaintiffs against appellants on the issue of liability, upon a jury verdict. Interlocutory judgment affirmed, with costs. No opinion. Gulotta, P. J., Hopkins, Latham and Shapiro, JJ., concur; Martuscello, J., dissents and votes to reverse and to grant a new trial, with the following memorandum: In my opinion, there was such a paucity of, and conflict in, the evidence adduced as to exactly where the áceident occurred, the nature of the roadway at that point and the lane markings and the location of the cars after the impact, as to require a new trial in the interests of justice.